DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  The applicant appears to have used both double brackets “[[ ]]” and underlined text “__” to add singular characters, which is improper.  It is unclear to the examiner if the text is to be considered added or deleted.  Appropriate correction is required.  See MPEP section below detailing how to properly mark-up the claims to show changes. 
    PNG
    media_image1.png
    213
    855
    media_image1.png
    Greyscale
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, line 2 the applicant recites “a least two buffer piece”, it is unclear what the applicant is intending to claim.  Does the applicant mean ---at least two buffer pieces--- or --a buffer piece-- or something else?  Appropriate correction and clarification is required.
Regarding claim 1, lines 4, 5, and 8 the applicant recites “buffer piece are” this is not grammatically correct and further makes it unclear if a buffer piece or more buffer pieces are intended to be claimed.  Appropriate correction is required.
Regarding claim 1, line 4, reads awkwardly.  The examiner notes that the term “outer edge” is not proceeded by an article which creates antecedent clarity issues. Appropriate correction is requested.
Regarding claim 1, line 8, the applicant recites “buffer piece are scrolled downwards to reduce a friction force”, it is unclear to the examiner what or how the buffer piece is scrolled.  Does the applicant mean sliding?  Appropriate clarification is required. Note the definition of “scroll” provided below does not appear to align with the 
    PNG
    media_image2.png
    758
    957
    media_image2.png
    Greyscale

Regarding claim 1, lines 6 and 7 recite “a sector shape”, however the specification does not disclose or detail the buffer piece being a sector shape.  Appropriate correction and clarification is required.
Regarding claim 4, lines 2 and 3 the applicant recites “provided with mounting position” this reads awkwardly.  Appropriate correction is required.
Regarding claim 6, line 2, the applicant recites “multiple buffer pieces”, it is unclear to the examiner if these multiple buffer pieces are in addition to the previously claimed “at least two buffer pieces” of claim 1.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood considering the 112 issues above,
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (DE202015101425). Chen discloses a buffer guiding structure for an extension tube, comprising an outer tube 6 (see translation below), an inner tube 1 (see excerpt 1 translation below), sleeved into the outer tube, a least two buffer piece 4 (note that this is singular as claimed “piece” - see 112 clarity rejection issues above as well), and a guiding sleeve 2, fixed to an end surface of the inner tube, wherein the buffer piece (again singular “piece”) are disposed on the guiding sleeve (see fig. 5), outer edge of the buffer piece are sized to match with an outer edge of the inner tube (as best understood considering the applicants buffer piece doesn’t appear to engage the inner tube as claimed, but it appears to engage the guiding sleeve) and an inner wall of the outer tube, and a middle part of each buffer piece is fixed to the guiding sleeve, such that the buffer piece are scrolled downwards to reduce a friction force when the inner tube is extended outwardly, and the buffer piece keeps slidably abutting against the inner wall of the outer tube to realize a buffer function when the inner tube is retracted . 
Excerpt 1 from a translation 

    PNG
    media_image3.png
    352
    1012
    media_image3.png
    Greyscale

Excerpt 2 from a translation

    PNG
    media_image4.png
    286
    1024
    media_image4.png
    Greyscale

Regarding claim 3 Chen discloses wherein each buffer piece is fixed to the guiding sleeve by a screw 5.  

Regarding claim 5 Chen discloses wherein the guiding sleeve is provided with a mounting portion 3, 7, having an engaging portion, the inner tube is provided with a through hole, 3and the mounting portion is extended into the inner tube, so that the engaging portion is engaged with the through hole, as best seen in the marked-up figure below. 
Regarding claim 6 Chen wherein multiple buffer pieces 4, 8, are distributed around a central axis of the inner tube, as best seen in Figures 1 and 3.

    PNG
    media_image5.png
    1023
    493
    media_image5.png
    Greyscale


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (DE202015101425) in view of Bai Y et al. (CN202415928)  
Regarding claim 7 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the abstract seen below (note a full translation has been provided, see 892 form) 
    PNG
    media_image6.png
    886
    1017
    media_image6.png
    Greyscale
 The use of a buffer piece being made of silica gel is used in the art to prevent damage and rusting of the connecting components of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the buffer piece of Chen being made of a silica gel as taught by Bai Y et al. so as to prevent damage and rusting of the ladder.  
Regarding claim 8 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the 
Regarding claim 9 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the abstract seen above (note a full translation has been provided, see 892 form) .   The use of a buffer piece being made of silica gel is used in the art to prevent damage and rusting of the connecting components of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the buffer piece of Chen being made of a silica gel as taught by Bai Y et al. so as to prevent damage and rusting of the ladder.  
Regarding claim 10 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the abstract seen above (note a full translation has been provided, see 892 form).  The use of a buffer piece being made of silica gel is used in the art to prevent damage and rusting of the connecting components of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 11 Chen as advanced above fails to disclose each buffer piece being a silica gel piece.  Bai Y et al.  teaches of the utility of a buffer piece arranged between connecting pieces of an apparatus being made of silica gel, as recited in the abstract seen above (note a full translation has been provided, see 892 form) .   The use of a buffer piece being made of silica gel is used in the art to prevent damage and rusting of the connecting components of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the buffer piece of Chen being made of a silica gel as taught by Bai Y et al. so as to prevent damage and rusting of the ladder.  
Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 4 of the remarks.  The applicant request withdrawal of the claim rejections under 35 USC 112(b) is denied.  The examiner would like to note that the amendment to the claims submitted on 11/13/20, was replete with errors (as indicated above) and therefore the 112 rejection is not withdrawn.  The applicant’s attention is drawn to page 5 of the remarks.  The applicant states that the Chen reference does not teach at least two buffer pieces.  First the claims don’t necessarily clearly recite such a limitation.  Also, the examiner .
The applicant is reminded that the After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL P CAHN/Primary Examiner, Art Unit 3634